DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to remarks filed 27 January 2022. Claims 1-3, 5-9, and 11-12 are pending; claims 1, 5, 7 and 11 are amended and claims 4, 10 and 13-14 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6 and 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 
Independent claims 5 and 11 have been amended to recite “deconstructing”. Examiner has thoroughly reviewed applicant’s disclosure and can find no description of “deconstructing”. While applicant has described “reconstructing” a first resource block to obtain a second resource block with respect to a resource mapping method/apparatus (Fig. 12), applicant is silent with respect to “deconstructing” when it comes to the resource demapping method/apparatus (Fig. 14). Applicant discloses reciprocal actions in the demapping (successively performs demodulation, deinterleaving, rate dematching and blind decoding) method to those of the mapping method (successively performs channel encoding, rate matching, interleaving, and modulation); however, this cannot be construed as deconstruction in light of the features of claims 6 and 12. As such, there is no written description of the combination of features recited in claims 5 and 11; therefore, one of ordinary skill in the art would not have reached the conclusion that applicant possessed the invention of claims 5 and 11 at the time of filing the application.
Claim 6 depends on claim 5 and claim 12 depends on claim 11. Accordingly, claims 5-6 and 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 5 and 11 have been amended to recite, in part, “and wherein a pair of symbols in the modulated symbol set that belongs to same user equipment and has close signal-to- noise ratio is located at candidate locations of a same aggregation level to facilitate blind detection.”
Claim 5 is directed towards a “resource demapping method”. The claims are given the broadest reasonable interpretation in light of the specification. The specification indicates “Actually, REs in a resource block are not necessarily completely adjacent. Consequently, SNRs of a1 and a2 may be different, or SNRs of b1 and b2 may be different, or SNRs of c1 and c2 may be different, where a1 and a2, b1 and b2, and c1 and c2 are obtained through demapping at the receive end. In other words, SNRs of symbols carried at adjacent candidates at a same aggregation level may be caused to be different. In view of this, this application provides a resource mapping method and an apparatus thereof, so that a receive end can find, without calculation, a symbol pair with close signal-to-noise ratios at candidate locations at a same aggregation level, which facilitates blind detection at the receive end.” (See pre-grant publication of the instant application [0084]-[0085]). That is to say, this feature appears to be a feature of the resource mapping and not a feature of a “resource demapping method” and it is unclear how these features limit a resource demapping method in light of applicant’s disclosure. 
Therefore, any limitations of the claim(s), especially within the body of claim(s), that aren’t part of or limiting the method implemented by the apparatus (e.g. “wherein a pair of symbols in the modulated symbol set that belongs to same user equipment and has close signal-to- noise ratio is located at candidate locations of a same aggregation level to facilitate blind detection”) are either not part of the claim because they clearly wouldn’t be required for infringement; or there is great ambiguity as to whether those limitations are required for infringement, especially for a potential infringer; therefore, a rejection under 35 U.S.C. 112(b) is appropriate.  (MPEP 2173.02: “the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. See, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). See also In re Larsen, 10 Fed. App'x 890 (Fed. Cir. 2001)”. It would appear from applicant’s disclosure that a conventional apparatus performing blind decoding would achieve the same result when receiving resources mapped according to the method of claim 1 and apparatus of claim 7. 
Further, claim 11 is directed towards a user equipment which performs the resource demapping method. It is not clear form the claim construction how the features “and wherein a pair of symbols in the modulated symbol set that belongs to same user equipment and has close signal-to- noise ratio is located at candidate locations of a same aggregation level to facilitate blind detection” limit the structure of the user equipment because applicant’s disclosure appears to indicate that this feature is an intended result achieved by the resource mapping method.
Further, claims 5 and 11 have been amended to recite “and deconstructing”. Applicant’s disclosure is silent with respect to what features constitute “deconstructing”. The term “deconstructing” is not a term of the art, and applicant’s disclosure does not apprise one of ordinary skill in the art what the scope of “deconstructing” encompasses. 
The term "close" in claims 5 and 11 is a relative term which renders the claim indefinite.  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As such, it is unclear how “close” the signal-to-noise ratio of the pair of symbols must be in order to satisfy the claims.
For these reasons, it is impossible to determine the scope of the invention of claims 5 and 11.
Claim 6 depends form claim 5 and claim 12 depends from claim 11. Accordingly, claims 5-6 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0063350 A1) in view of Applicant’s Admitted Prior Art (AAPA).

Regarding claim 1, Kim discloses a resource mapping method, comprising: 
successively performing  encoding, rate matching and modulation on downlink control information and cyclic redundancy code check information that correspond to each of at least one user equipment to obtain a modulated symbol set (Fig. 5 [0063] disclosing “A BS determines a PDCCH format according to DCI to be transmitted to a UE. Thereafter, the BS attaches a cyclic redundancy check (CRC) to the DCI, and masks a unique identifier (referred to as a radio network temporary identifier (RNTI)) to the CRC according to an owner or usage of the PDCCH (block 510)”; [0066] disclosing “The CRC-attached DCI is encoded to generate coded data (block 520). Encoding includes channel encoding and rate matching.”; [0067] disclosing “The coded data is modulated to generate modulation symbols (block 530).”)
performing nested-structure mapping on a modulated symbol set to obtain a first resource block ([0068] disclosing “The modulation symbols are mapped to physical resource elements (REs)”, Fig. 6 showing a resource block comprising control channel elements and Fig. 7 showing the nested control channel element structure comprising a UE specific search space), wherein the modulated symbol set carries downlink control information corresponding to each of at least one user equipment, and modulated symbols of same user equipment that are carried on the first resource block are consecutive ([0060] disclosing “Control information transmitted through the PDCCH is referred to as downlink control information (DCI).”; [0063] disclosing “A BS determines a PDCCH format according to DCI to be transmitted to a UE.”; [0069] disclosing “FIG. 6 shows exemplary resource mapping of a PDCCH.” and Fig. 7 showing the UE specific search space as consecutive; [0063] RNTI identifies the owner of the PDCCH); 
reconstructing the first resource block to obtain a second resource block, wherein modulated symbols of same user equipment that are carried on the second resource block are non-consecutive (Fig. 14 and 15 and [0169] disclosing “An extended search space is defined from the whole of the CCEs that can be used for transmission of a PDCCH within a control region of a subframe. By interleaving CCEs within an extended search space, an interleaved extended search space is configured.”; [0063] RNTI identifies the owner of the PDCCH; See also Fig. 23-24, [0199]-[0201]); and 
mapping the second resource block to a time-frequency resource ([0170] disclosing “The whole of the CCEs that includes an interleaved extended search space is interleaved as shown in FIG. 6 and mapped to physical resources.”); and
transmitting the downlink control information in the time-frequency resource to the corresponding user equipment ([0222]-[0223] disclosing transmitting the control channel to user equipment).
Kim does not expressly disclose the following; however, AAPA discloses a step of interleaving between the steps of rate matching and modulation (Fig. 1 and [0003] disclosing “ Then, the base station serializes the RNTI-scrambled CRC sequence to the foregoing DCI, to obtain the serialized sequence, and then successively performs channel encoding, rate matching (RM for short), interleaving, modulation, mapping, and a sending procedure on the serialized sequence.”).
One of ordinary skill in the art would be capable of utilizing the known techniques in AAPA for sending the PDCCH to improve the methods and apparatuses of Kim. The interleaving is seen as an improvement of the transmission device which is not expressly applied to the device of Kim. As evidenced by the prior art, one of ordinary skill would have been capable of adding the interleaving of the conventional device disclosed in AAPA to the invention of Kim with results which are predictable to one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add the interleaving to the methods and apparatuses of Kim.

Regarding claim 2, Kim discloses the method according to claim 1, wherein the reconstructing of the first resource block to obtain a second resource block comprises: 
performing one time of row-column interleaving on the first resource block to obtain the second resource block, wherein a column width of the one time of row-column interleaving is 2n, and n is a positive integer (Fig. 19, [0188]-[0190], also see Figs. 21 and 26).

Regarding claim 3, the claim is directed towards performing the reconstruction step two times. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to perform the step twice as a matter of engineering design choice with a reasonable expectation of success following the teaching of Kim. Doing so would provide the further benefit of increasing diversity in the communications as taught by Kim such that, “it can be prevented that PDCCH for an arbitrary UE is concentrated on a particular CCE. In other words, a PDCCH blocking probability is lowered. Also, a BS can have flexibility in PDCCH scheduling.” ([0222])

Regarding claims 7-9, the claims are directed towards a network device, comprising: a memory, configured to store a program; and a processor, configured to execute the program stored in the memory, and a transceiver, wherein when the program is executed, the processor and transceiver performs the method of claims 1-3. Kim discloses such implementations (Fig. 30, base station 2100, [0226]-[0229]); therefore, claims 7-9 are rejected on the grounds presented above for claims 1-3.

Regarding claims 5-6 and 11-12, the claims are directed towards the method and apparatus which performs the method reciprocal to the method and apparatus of claims 1-3 and 7-9. As such, the claims are rejected on the grounds presented above for1-3 and 7-9 mutatis mutandis. 
Satisfaction of the steps claimed in claim 1 necessarily result in satisfying the intended use recited in the claims. (e.g. “and wherein a pair of symbols in the modulated symbol set that belongs to same user equipment and has close signal-to- noise ratio is located at candidate locations of a same aggregation level to facilitate blind detection”). 
See Outdry Techs. Corp. v. Geox S.p.A., 859 F.3d 1368, ”Satisfaction of the claimed steps necessarily results in satisfying a "process for waterproofing leather." This is not a separate limitation that must be disclosed…in order to uphold the Board's obviousness determination.”

Response to Arguments
Claim Rejections - 35 USC § 112
Applicant’s remarks fail to address the rejections under 35 U.S.C. § 112.

Claim Rejections - 35 USC § 103
Applicant's arguments filed 04 October 2021 have been fully considered but they are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant’s argument’s generally contradict examiner’s findings without illustrating what is different in the claimed invention. Applicant essentially argues that the reference of record Kim does not disclose the features while not providing any evidence from applicant’s disclosure illustrating a difference, Contradiction without evidence is not persuasive. Applicant is advised to point to the disclosure of the instant application to show how the features claimed are different form the features of the prior art which, on its face, appears to disclose the claimed features.
(A) Applicant’s remarks ignore Fig. 7 of Kim. Applicant’s disclosure shows nested structure at Fig. 8. Applicant has mischaracterized examiner’s grounds of rejection. Kim discloses modulated symbols are mapped to physical resource elements corresponding to the claimed “modulated symbol set”. The resource elements are mapped in a nested-structure as depicted in Fig. 7.
Applicant discloses consecutive with respect to Fig. 9. The “first resource block” is disclosed as a group of resources output form the nested structure mapping. Examiner sees n Fig. 7 of Kim the same structure resulting from the nested structure mapping. Applicant is advised to show evidentiary support of a difference. 
(B) Applicant has failed to show a difference between Fig. 7 of Kim and Fig. 8 of applicant’s definition of “nested-structure mapping” which is disclosed as mapping the resources according to aggregation levels. (See original disclosure Fig. 8, [0061] and subsequent table; [0062]). Fig. 9 shows the result of nested-structure mapping. Kim shows the result, for example, L=8 in the common search space, the same would apply in the UE-specific search space with aggregation level 8.
(C) Applicant discloses reconstructing as “row-column interleaving” of Fig. 9 resulting in Fig. 13a. (Fig. 12 S102, [0071]-[0074] disclosing solution 1 for achieving the reconstruction.). Examiner sees no difference between this and the features of Kim. An extended search space is defined from the whole of the CCEs that can be used for transmission of a PDCCH within a control region of a subframe. This is in turn row-column interleaved (See Kim Figs. 23-24, [0199]-[0200]). This appears no different from that which applicant defines as “reconstructing”.
In support of point (C), attorney arguments are provided. Attorney arguments cannot take the place of evidence. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). (MPEP 716.01(c), II) Further, said arguments contradict applicant’s disclosed definition of “reconstructing.”


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461